UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 15, 2009 WORKSTREAM INC. (Exact Name of Registrant as Specified in Charter) CANADA 001-15503 N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 485 N. Keller Road, Suite 500 Maitland, FL 32751 (Address of Principal Executive Offices) (Zip Code) 1-407-475-5500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 15, 2009, Workstream Inc. (the “Company”) issued a press release disclosing the financial results for its first fiscal quarter ended August 31, 2009.The full text of such press release is attached as Exhibit 99.1 to this report and is incorporated into this Item by reference. The information in this Current Report, including Exhibit 99.1, is being furnished pursuant to Item 2.02 of Form 8-K and General Instruction B.2 thereunder. Item 9.01Financial Statements and Exhibits. 99.1Financial Results Press Release issued by the Company on October 15, 2009 (filed herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORKSTREAM INC. Dated:October 16, 2009 By: /s/ Steve Purello Name: Steve Purello Title: Chief Executive Officer
